ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Exceed Resources, Inc.                        )   ASBCA No. 61652
                                              )
Under Contract No. NNJ15RA22B                 )


APPEARANCE FOR THE APPELLANT:                      Mr. Celsius Rebello
                                                    Director Government Services

APPEARANCES FOR THE GOVERNMENT:                    Scott W. Barber, Esq.
                                                    NASA Chief Trial Attorney
                                                   Warnecke Miller, Esq.
                                                   Vincent A. Salgado, Esq.
                                                    Trial Attorneys
                                                    NASA Headquarters
                                                    Washington, DC

               OPINION BY ADMINISTRATIVE JUDGE O’CONNELL

       Appellant, Exceed Resources, Inc. (Exceed), has filed a motion for
reconsideration of the Board’s June 11, 2020, opinion granting the National
Aeronautics and Space Administration (NASA) partial summary judgment. The
Board denies the motion.

                                      DECISION

       “Motions for reconsideration do not afford litigants the opportunity to take a
‘second bite at the apple’ or to advance arguments that properly should have been
presented in an earlier proceeding.” Dixon v. Shinseki, 741 F.3d 1367, 1378 (Fed. Cir.
2014) (citations omitted). But if we made mistakes in our findings of fact or
conclusions of law, or by failing to consider an appropriate matter, reconsideration
may be appropriate. Ford Lumber & Bldg. Supply, Inc., ASBCA No. 61618, 20-1
BCA ¶ 37,487 at 182,088.

      Exceed raises a variety of arguments in its motion. We address them briefly.

       In the Board’s decision, we discussed Exceed’s contention that the contracting
officer created different versions of the contract that were of various lengths. Exceed
Resources, Inc., ASBCA No. 61652, 20-1 BCA ¶ 37,634 at 182,719-21. In its motion
for reconsideration, Exceed places a great deal of emphasis on two points: 1) the
contracting officer “forged” Exceed’s signature on the contracts (app. mot. at 3); and
2) that there is a dispute as to the type of contract formed by the parties. Neither of
these allegations meets the standards for reconsideration of our earlier decision. As to
the former: this allegation brings to mind some questions, chief among them: why
would any contractor begin work on a contract if its signature had been forged?
Government officials are presumed to act in good faith and an allegation that the
contracting officer forged appellant’s signature on the contract but it began work
anyway is so inherently implausible that it does not merit a hearing. Exceed
Resources, Inc., 20-1 BCA ¶ 37,634 at 182,722; Am-Pro Protective Agency, Inc. v.
United States, 281 F.3d 1234, 1238-39, 1241-43 (Fed. Cir. 2002).

        With respect to the type of contract formed, Exceed contends, among other
things, that NASA “was using a Task Order and masquerading it as an IDIQ
[indefinite delivery, indefinite quantity] contract . . .” 1 but also contends later in its
brief that the contract was a definite quantity contract (app. mot. at 9, 23). While
Exceed discusses contract formation issues at some length (app. mot. at 8-29), it has
lost sight of our ruling. As we explained, entitlement to anticipatory profits is quite
difficult to prove. Under the specific facts of this appeal, where Exceed proposed the
no cost termination 2 and then signed a release of claims with no exception for
anticipatory profits, there is simply no issue that warrants an evidentiary hearing.
Exceed Resources, Inc., 20-1 BCA ¶ 37,634 at 182,719-20. This analysis does not
change if the specific contract terminated was a task order, an IDIQ contract, or a
definite quantity contract.

        Exceed spends much of the remainder of its brief on the contracting officer’s
insertion of $800,000 in the “Total Award Amount” box in the contract as awarded.
Exceed Resources, Inc., 20-1 BCA ¶ 37,634 at 182,719. Again, this allegation does
not present a basis for reconsideration. Exceed admits, as it must, that this amount is
above the $750,000 minimum contract amount (app. mot. at 28). As discussed in our
opinion (20-1 BCA ¶ 37,634 at 182,720-22), Exceed tried to avoid the effect of the
signed release by raising economic duress. It contended that the contracting officer
had essentially tricked Exceed into performing all of the contract work for just
$800,000, which would have caused it to incur a loss of over $45 million, forcing it to


1 An IDIQ contract is a contract for an indefinite quantity, within stated limits, of
       supplies or services during a fixed period, upon which the government places
       task or delivery orders for individual requirements. FAR 16.504(a). The
       contract at issue identified itself as an IDIQ contract with a phase in period
       from June 18 to July 31, 2015, and provided for the issuance of task orders
       starting on August 2, 2015 (R4, tab 1 at 6, 227).
2 Exceed admits at page nine of its motion that it proposed the termination but brushes

       this off as “moot.”

                                             2
“involuntarily accept the termination” 3 (app. opp’n to gov’t mot. for part. sum. judg. at
26-29). The board rejected this contention because the limitation of funds clause
prevents contractors from being required to work beyond the amount of funding.
Exceed Resources, Inc., 20-1 BCA ¶ 37,634 at 182,721-22.

       Exceed abandons this argument in its motion and tries a different tack. It now
contends that because the limitation of funds clause provided for $800,000 in funding
through August 29, 2015 (R4, tab 1 at 30), the contracting officer reduced the post
phase-in work from 58 months, to just 29 days. It contends it would have had to hire
130 workers, have them work for 29 days, and then “fire them.” (App. mot. at 8, 40)
This would have been less duress-like than the $45 million alleged loss of its original
argument and, in any event, it is simply contrary to the record before us. The contract
expiration date remained at all times May 31, 2020 (R4, tab 1 at 5, 227). When NASA
provided incremental funding to the contract through August 29, 2015, this had no
effect on the contract term.

                                     CONCLUSION

        Exceed’s motion for reconsideration is denied.

        Dated: November 2, 2020




                                                MICHAEL N. O’CONNELL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
(Signatures continued)




3   As the Board observed in the opinion, the contracting officer explained to Exceed on
         June 22, 2015, that the $800,000 was just for phase in and the first month of
         work. Exceed Resources, Inc., 20-1 BCA ¶ 37,634 at 182,721 (citing R4, tab 2
         at 313). Further review of the record indicates that NASA also told Exceed at a
         post-award conference on June 16, 2015, that the contract would be
         incrementally funded (R4, tab 4 at 984, 1000).

                                            3
 I concur                                      I concur




 RICHARD SHACKLEFORD                           J. REID PROUTY
 Administrative Judge                          Administrative Judge
 Acting Chairman                               Vice Chairman
 Armed Services Board                          Armed Services Board
 of Contract Appeals                           of Contract Appeals

      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61652, Appeal of Exceed
Resources, Inc., rendered in conformance with the Board’s Charter.

      Dated: November 2, 2020




                                             PAULLA K. GATES-LEWIS
                                             Recorder, Armed Services
                                             Board of Contract Appeals




                                         4